Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Earnings (loss): Earnings (loss) before income taxes $ (390 ) $ (1,461 ) $ (765 ) $ (1,802 ) Add:Total fixed charges (per below) 390 410 798 833 Less:Interest capitalized 10 8 20 13 Total earnings (loss) before income taxes $ (10 ) (1,059 ) 13 (982 ) Fixed charges: Interest $ 154 $ 172 $ 323 $ 352 Portion of rental expense representative of the interest factor 218 206 431 419 Amortization of debt expense 18 32 44 62 Total fixed charges $ 390 $ 410 $ 798 $ 833 Ratio of earnings to fixed charges - Coverage deficiency $ 400 $ 1,469 $ 785 $ 1,815
